J-A06021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    GREGORY RIVERS, ADMINISTRATOR              :   IN THE SUPERIOR COURT OF
    OF THE ESTATE OF: HELEN MILES,             :         PENNSYLVANIA
    DECEASED                                   :
                                               :
                             Appellant         :
                                               :
                    v.                         :
                                               :
    ERIC MOORE AND PARRISH REAL                :
    ESTATE                                     :
                                               :
                             Appellees         :      No. 2547 EDA 2019

                   Appeal from the Judgment Entered March 29, 2019
                  In the Court of Common Pleas of Philadelphia County
                           Civil Division at No(s): 160802062


BEFORE:         STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                                   FILED JULY 17, 2020

        Appellant, Gregory Rivers, Administrator of the Estate of Helen Miles,

Deceased, appeals from the judgment entered in the Philadelphia County

Court of Common Pleas in favor of Appellee, Parrish Real Estate, in this quiet

title action. We affirm.

        The relevant facts and procedural history of this case are as follows. On

October 29, 1968, Helen Miles (“Decedent”) and her son, Jerry Miles

(Appellant’s brother), purchased real property located at 1638 Parrish Street

in Philadelphia, Pennsylvania (“Property”). Decedent later gained sole interest

in the Property via a deed Decedent and Jerry Miles executed on May 13,


____________________________________________
*   Former Justice specially assigned to the Superior Court.
J-A06021-20


1970. Decedent died in March 1985. Decedent’s children, including Appellant,

survived Decedent. On October 2, 2006, Appellant and his siblings executed

a deed giving Appellant sole interest in the Property in exchange for $1.00.

Appellant recorded the deed on February 12, 2008.

      On January 18, 2013, Appellant executed a quitclaim deed transferring

title of the Property to Eric Moore for $1.00. The deed was recorded on March

13, 2013. In September 2013, Appellant filed a quiet title action against Mr.

Moore.    The case was settled, discontinued, and ended approximately one

year later.

      On November 24, 2015, Appellee Parrish Real Estate purchased the

Property from Mr. Moore for $120,000.00. The Property was essentially a

shell at the time Parrish Real Estate purchased it.        Parrish Real Estate

expended substantial funds to develop the Property, which was valued at

approximately $550,000.00, as of March 2018. On July 29, 2016, Appellant

received letters of administration for Decedent’s estate, and on August 16,

2016, Appellant filed a quiet title action against Mr. Moore and Parrish Real

Estate.

      On August 3, 2017, Parrish Real Estate filed an answer and new matter

raising a host of affirmative defenses, including the doctrine of laches. Parrish

Real Estate also filed a counterclaim to quiet title against Appellant and a

cross-claim against Mr. Moore for breach of warranty of title. On August 23,

2017, Appellant filed a reply to Parrish Real Estate’s new matter and



                                      -2-
J-A06021-20


counterclaim.

        The court held a bench trial on September 17 and 20, 2018. Mr. Moore

did not appear. On December 18, 2018, the court entered a verdict in favor

of Parrish Real Estate and against Appellant. The court also entered a non

pros on Appellant’s claim against Mr. Moore.       Appellant filed a premature

notice of appeal on December 28, 2018, docketed at 176 EDA 2019.             On

January 4, 2019, Appellant filed in the trial court a motion for leave to file

post-trial motions nunc pro tunc, which the trial court granted on February 6,

2019. Appellant timely filed post-trial motions nunc pro tunc on February 13,

2019.     On February 19, 2019, this Court dismissed without prejudice

Appellant’s premature appeal at 176 EDA 2019.

        The trial court denied Appellant’s post-trial motions and entered

judgment on the verdict on March 29, 2019. Appellant filed the current timely

notice of appeal on April 24, 2019.      On April 26, 2019, the court ordered

Appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b); Appellant timely complied on May 16, 2019.

        Appellant raises the following issue on appeal:

           Whether title to a real estate property can be conveyed via
           a Quit Claim Deed[?]

(Appellant’s Brief at 7).

     Appellant argues he did not gain an interest in the Property until he

received letters of administration for Decedent’s estate in 2016. Appellant

asserts that he did not have an interest in the Property at the time he executed


                                       -3-
J-A06021-20


the January 2013 deed to Mr. Moore, and as a result, the deed was invalid

and conveyed no interest in the Property to Mr. Moore.          Consequently,

Appellant contends Mr. Moore could not have validly transferred the Property

to Parrish Real Estate.     Appellant concludes Decedent’s estate retains

possession of the Property and Appellant is entitled to judgment in his favor

and against Parrish Real Estate. We disagree.

     Preliminarily, “[t]he doctrine of laches is an equitable bar to the

prosecution of stale claims and is the practical application of the maxim[:]

those who sleep on their rights must awaken to the consequence that they

have disappeared.” Fulton v. Fulton, 106 A.3d 127, 131 (Pa.Super. 2014)

(internal quotation marks omitted). “The question of whether laches applies

is a question of law; thus, we are not bound by the trial court’s decision on

the issue.” Id.

         Laches bars relief when the complaining party is guilty of
         want of due diligence in failing to promptly institute the
         action to the prejudice of another. Thus, in order to prevail
         on an assertion of laches, respondents must establish: a) a
         delay arising from petitioner’s failure to exercise due
         diligence; and, b) prejudice to the respondents resulting
         from the delay.
Id. (quoting In re Estate of Scharlach, 809 A.2d 376, 382-83 (Pa.Super.

2002)). “The question of laches itself, however, is factual…and is determined

by examining the circumstances of each case.” Id. Laches arises when a

party’s position or rights “are so prejudiced by length of time and inexcusable

delay, plus attendant facts and circumstances, that it would be an injustice to



                                     -4-
J-A06021-20


permit presently the assertion of a claim against him.”            Nilon Bros.

Enterprises   v.   Lucente,    461 A.2d 1312,    1314   (Pa.Super.     1983).

“[P]rejudice to the defendant must be shown as a prerequisite to the

application of laches.” Miller v. Hawkins, 416 Pa. 180, 190, 205 A.2d 429,

434 (1964).

     Instantly, following trial in this case, the trial court made the following

conclusions of law:

        B. CONCLUSIONS OF LAW

        1. At the time [Appellant] signed the deed to [Mr.] Moore
           he had the right to convey the [Property] by virtue of the
           quitclaim deed from his siblings to him.

        2. [Appellant] confirmed the conveyance to [Mr.] Moore by
           never changing the title.

        3. Pursuant to the Pennsylvania recording statute and case
           law, Parrish Real Estate…is a bona fide purchaser of the
           [Property] from [Mr.] Moore, without notice based on the
           evidence introduced at trial and is the owner of said real
           estate.

        4. Parrish Real Estate…is the owner of [the Property].

        5. [Appellant] is barred by the doctrine of laches from
           pursuing a claim to quiet title after failing to change title
           to the [Property].

        6. The [c]ourt will find in favor of Parrish Real
           Estate…against [Appellant] in quiet title and will quiet
           title to [the Property] in Parrish Real Estate…on its
           counterclaim.

(Findings of Fact/Conclusions of Law, dated December 18, 2018, at 4-5

unpaginated). In its Rule 1925(a) opinion, the trial court added:



                                      -5-
J-A06021-20


             [Appellant] in his 1925(b) statement asserts the [c]ourt
             erred in finding his claim was effectively barred due to
             laches. The record of the case clearly belies that assertion.

             In 2013, [Appellant] filed a quiet title action against [Mr.]
             Moore. On October 30, 2014, [Appellant] filed a praecipe to
             settle, discontinue, and end the action.        Title to the
             [Property] was never changed. No lis pendens was ever
             filed to give notice of any issue concerning title to the
             [Property].

             In 2015, [Mr.] Moore conveyed the [P]roperty to Parrish
             Real Estate in an arm’s-length, good faith transaction.
             Parrish Real Estate then invested significant time and money
             developing the [P]roperty.

             It was not until August of 2016 that [Appellant] filed the
             instant action. Parrish Real Estate was clearly prejudiced by
             [Appellant’s] inaction.

             Furthermore, [Appellant’s] credibility was called into
             question when he claimed he was misled by…[Mr.] Moore.
             [Appellant] claimed he signed [a] deed to [Mr.] Moore when
             he really wanted to sign the [P]roperty over to his daughter.
             There is no evidence to support any of [Appellant’s]
             contentions.

(Trial Court Opinion, filed October 10, 2019, at 2-3). The record supports the

court’s application of the doctrine of laches to this case. See Fulton, supra.

        Here, Appellant sold the Property to Mr. Moore in January 2013.1 In

____________________________________________
1
  Appellant claimed at trial that his sale to Mr. Moore was a fraudulent
transaction. Specifically, Appellant testified that he did not ever intend to
transfer the Property to Mr. Moore. Rather, Appellant maintained his intent
was to either transfer the Property to his daughter or add his daughter’s name
to the deed. Appellant admitted the deed bore Appellant’s signature as
grantor and Mr. Moore’s signature as grantee. Appellant also admitted he
signed before a notary, but insisted he was distracted by a phone call during
the notary process. Appellant maintained that he paid Mr. Moore (Appellant’s
friend of 20 years) $600.00 to take this deed and the deed of another property


                                               -6-
J-A06021-20


September 2013, Appellant filed a quiet title action against Mr. Moore. As the

trial court indicated, Appellant filed no lis pendens on the Property to indicate

his alleged claim to the Property.2 Appellant’s lawsuit against Mr. Moore was

marked settled, discontinued, and ended in October 2014.         Appellant then

waited until after Mr. Moore sold the Property to Parrish Real Estate (which

expended approximately $315,000.00 to develop the Property), to obtain

letters of administration for Decedent’s estate and file the current quiet title

action.       Appellant’s delay in asserting his alleged claim to the Property

prejudiced Parrish Real Estate, as evidenced by Parrish Real Estate’s

significant investment in time and money to develop the Property, which was

formerly nothing more than a shell. Thus, we agree with the trial court that

the doctrine of laches bars Appellant’s claim.           See Fulton, supra.

Accordingly, we affirm.

       Judgment affirmed.


____________________________________________

to the Recorder’s Office and, during that point, Mr. Moore must have switched
the cover sheet to the deed. Appellant alleged he became aware of the
“fraudulent transfer” approximately four or five months later. (See N.T. Trial,
9/17/18, at 9-75). The trial court did not credit Appellant’s testimony. (See
Trial Court Opinion at 2-3).

2
 See Barak v. Karolizki, 196 A.3d 208, 211 n.2 (Pa.Super. 2018) (stating:
“A lis pendens, once properly indexed, provides notice to potential buyers that
a piece of property is in litigation. Anyone who buys such property takes title
subject to the lawsuit’s outcome. Hence, so long as a lis pendens notice
remains of record, no one can claim, in good faith, to have purchased the
property without knowledge of the litigation. In other words, anyone who
buys real estate under lis pendens risks that the court might ultimately rule
that they did not purchase good title and strip them of ownership”).

                                               -7-
J-A06021-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/17/20




                          -8-